Citation Nr: 1427035	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel








INTRODUCTION

The Veteran had active service from June 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating of the Veteran's PTSD to 50 percent. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a July 2009 letter, the Veteran's private psychiatrist stated that the Veteran was unemployable due to PTSD.  As a result, the issue of entitlement to TDIU has been raised.  

In October 2012, the Board remanded the case for further development.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, further development as to the issue of entitlement to TDIU is still needed. 

In a July 2009 letter from VA, the Veteran was provided notice of how to appoint a representative to represent him in this appeal.  To date, he has not responded and thus is unrepresented in this appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that his PTSD is manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, frequent panic attacks and nightmares, hallucinations, sleep impairment, and inability to establish and maintain effective work relationships. 


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD during the appellate period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that, through a July 2009 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate his increased rating claim for PTSD.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that a VCAA notice as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.

As to the increased rating claim for PTSD, the VCAA letter to the Veteran was provided in July 2009, prior to the initial unfavorable decision in September 2009.  The Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2009 letter.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private treatment notes, a letter from a private psychiatrist, a VA examination report, and lay evidence.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  In the Board's October 2012 remand, it directed the RO to provide the Veteran an opportunity to submit a release form for updated records from his private psychiatrist, as well as to identify any other pertinent treatment records.  The RO notified the Veteran accordingly, and, to date, no response has been received from the Veteran.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA PTSD examination in September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination report is adequate because it describes the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In the Board's October 2012 remand, it directed the RO to schedule the Veteran for an additional VA PTSD examination to address his assertion that the disability had worsened since his last VA examination.  However, the Veteran failed to report to his scheduled examination in December 2013 and did not provide any explanation for his absence.  Therefore, the Board finds that the Veteran did not show good cause for failing to report to his VA examination and will rate the claim based on the evidence of record, including the September 2009 VA examination.  See 38 C.F.R. § 3.655 (2013); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been rated as 50 percent disabling since July 9, 2009.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

The record for the period on appeal includes treatment notes from the Veteran's private psychiatrist (dated December 2008, May 2009, and October 2009), a July 2009 letter from the psychiatrist, a September 2009 VA examination report, and lay statements from the Veteran and his wife.   

The December 2008 patient assessment shows that the Veteran had nightmares twice a week in which he could not get back to sleep, flashbacks once a week, and panic attacks once a month.  He slept an average of three to four hours per night and woke up once per night.  He experienced night sweats twice per week.  The Veteran startled easily, was hypervigilant, but did not report any intrusive thoughts.  He reported rarely socializing with friends and family.  The psychiatrist's assistant noted memory problems, as well as hallucinations occurring two to five times per week that involved hearing his name, hearing cars, seeing shadows moving, and seeing animals, as well as daily hallucinations of hearing footsteps and noises in the house.  The Veteran reported symptoms that included mood swings, racing thoughts, and decreased energy and interest levels.  The psychiatrist assigned a GAF score of 45 and prescribed medications.  

The May 2009 patient assessment noted that the Veteran experienced nightmares three times a month and flashbacks once or twice a month.  He slept an average of four to six hours per night and woke up once per night.  He experienced night sweats once a week.  The Veteran startled easily, was hypervigilant, but did not report any intrusive thoughts.  The psychiatrist's assistant noted memory problems, as well as hallucinations occurring two to five times per week that involved hearing his name, hearing cars, seeing shadows moving, and hearing footsteps and noises in the house, and hallucinations once a week or less in which he saw animals.  The Veteran reported symptoms that included mood swings, racing thoughts, and decreased energy and interest levels.  The psychiatrist assigned a GAF score of 40 and prescribed medications.

In July 2009, the Veteran's private psychiatrist wrote a letter summarizing the Veteran's condition and treatment.  He reported a GAF score of 40, and noted that the Veteran experienced nightmares three times per month in which he woke in a panic and sweats.  He stated that the Veteran had flashbacks once or twice a month and averaged four to six hours of sleep per night.  He reported that the Veteran startled easily, was hypervigilant, and could not tolerate anyone behind him.  The psychiatrist indicated that the Veteran's recent memory was severely impaired so that he could not remember what he read and got lost when traveling.  He characterized the Veteran's working memory as 50 percent impaired.  The psychiatrist described mood swings, and hallucinations occurring two to five times per week.  The psychiatrist also noted that the Veteran felt suicidal at times.  He opined that the Veteran was mildly compromised in his ability to sustain social relationships, but was unable to sustain work relationships and was unemployable.

In September 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported marital difficulties and stated that he rarely spoke with his son.  The Veteran also reported that he had a few friends, but rarely spent time with them, as he preferred to be by himself.

The examiner observed the Veteran to be neatly groomed and appropriately dressed.  He noted coherent speech, with some difficulty understanding but able to clarify upon request.  He observed an appropriate affect and good mood, with attention intact and thought processes and thought content unremarkable.  The examiner noted no delusions.  He described sleep impairment that consisted of nightmares a few times per week, in which the Veteran's wife told him that he would scream in his sleep and wake up sweating.  The Veteran stated that, after the nightmares, his thoughts would be more distracted the next day and he would be moody and irritable.  

The Veteran reported a lack of interest in sports and recreational activities since the development of his PTSD, and driving difficulties stemming from occasional distractions and lack of concentration.  The Veteran also reported increased difficulties with memory, such as getting lost and forgetting where he parked his car.  The examiner noted fairly mild problems with recent memory and no significant difficulties with other areas of memory.  He indicated the presence of PTSD symptoms that included hypervigilance, seeing and hearing things, nightmares several times per week, estrangement from his wife and others, a tendency to isolate himself, difficulty concentrating and focusing, intrusive thoughts several times a week, and anhedonia.  The Veteran reported fatigue from sleep disturbances such that he had fallen asleep while walking and had once fallen asleep on a ladder at work.  He reported experiencing PTSD symptoms to some degree every day, all day.  The examiner characterized the symptoms as mild in severity, becoming moderate to severe approximately once every two weeks for a few hours.  He assigned a GAF score of 55.  

The examiner found that the Veteran did not have total social and occupational impairment and did not have PTSD signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner also determined that the Veteran did not have reduced reliability and productivity due to PTSD symptoms.  The examiner found that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He stated that the Veteran had reported a general ability to complete tasks but also reported periods of decreased focus and concentration occurring about every other week, and that sleep problems had led to him falling asleep at work.             

An October 2009 treatment note, the private psychiatrist noted that the Veteran had few nightmares, slept more than six hours per night, experienced visual hallucinations twice per week, and was not hearing things as much.  The psychiatrist noted no change in medications. 

In the Veteran's July 2010 substantive appeal, he cited his GAF score of 40 as denoting serious impairment, and he reported experiencing panic attacks once or twice a month. 

In an August 2010 statement, the Veteran's wife reported that the Veteran currently had nightmares at least two to three times per week in which he woke in a panic and sweats lasting five to ten minutes.  She reported that he had flashbacks three to four times per week and only averaged four to six hours of sleep at night.  

When resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 70 percent is warranted for PTSD.  The private treatment records and VA examination report provide different pictures of the severity of the Veteran's psychiatric disorder.  The Board finds that the private records and the psychiatrist's letter are highly probative, as the Veteran had been receiving treatment from this psychiatrist since 2006.  Given the frequency of the panic attacks, flashbacks, and sleep impairment due to nightmares, as well as the memory impairment and suicidal thoughts discussed by the psychiatrist, a 70 percent disability rating is appropriate.  The Veteran's GAF scores during the period on appeal were 40, 45, and 55.  According to the DSM-IV, the lowest score of 40 indicates impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  These GAF scores further support the assignment of a 70 percent rating, which encompasses occupational and social impairment with deficiencies in most areas. 

To satisfy the criteria for the next higher (i.e. 100 percent) disability rating, the evidence would need to show total occupational and social impairment.  The VA examiner determined that the Veteran did not experience total occupational and social impairment, and while the private psychiatrist opined that the Veteran was unemployable due to an inability to sustain work relationships, he also opined that the Veteran was only mildly compromised in his ability to sustain social relationships.  The VA examination report reflected that, although the Veteran experienced marital difficulty, he was still able to sustain his marriage.  As total social impairment has not been shown by the record, a 100 percent rating is not warranted.  In addition, the Board notes that the VA examination report reflected no hallucinations or delusions, and while the private treatment records note hallucinations, they do not rise to the level of "persistent" hallucinations resulting in total mental impairment as contemplated by the 100 percent rating. 

In summary, after resolving all doubt in the Veteran's favor, a disability rating of 70 percent is warranted for the entire period on appeal.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability, which is productive of sleep impairment, suicidal thoughts, disturbances of motivation and mood, memory impairment, hallucinations, as well as difficulty with relationships.  These manifestations fit squarely within the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted. 

ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent, but no higher, for PTSD is granted. 

REMAND

Further development is needed regarding the TDIU claim raised by the record.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  

Given that the Board has increased the disability rating of the Veteran's PTSD to 70 percent, the Veteran is now eligible for consideration of TDIU on a schedular basis.  Although the Veteran failed to report for his updated VA examination in December 2013, the RO should attempt to schedule the Veteran for a VA examination with a vocational specialist in order to obtain a current evaluation addressing whether the Veteran is unemployable due to his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, to obtain a medical opinion as to whether the Veteran's service-connected PTSD renders him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 
The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

The examiner should provide an opinion as to whether the Veteran's service-connected disability, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background. 

2.  Then, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


